VAUGHN, Judge.
G.S. 18A-3(a) provides that it is unlawful to sell alcoholic beverages, except as authorized by statute. Petitioner does not suggest that it was authorized to sell alcoholic beverages or that its permits may not be suspended for a violation of that section. Petitioner does argue that there was no competent evidence that petitioner “knowingly” made the sales. Nevertheless, the officer’s testimony that he bought the whiskey from petitioner’s bartender was unequivocal and is sufficient to support the finding. The hearing officer was at liberty to disbelieve petitioner’s opposing evidence. Petitioner acts through its agents and employees and is responsible for their conduct. Boyd v. Allen, 246 N.C. 150, 97 S.E. 2d 864. Petitioner’s reliance on Watkins v. Board of Alcoholic Control, 14 N.C. App. 19, 187 S.E. 2d 500 is misplaced. In Watkins, the Board was not reversed because the permittee did not know of his employee’s conduct in making an otherwise lawful sale of beer to an intoxicated person. The Board was reversed because of lack of evidence that the employee knew that the customer was intoxicated. For similar reasons the opinions of the Supreme Court in Underwood v. Board of Alcoholic Control, 278 N.C. 623, 181 S.E. 2d 1, and Food Stores v. Board of Alcoholic Control, 268 N.C. 624, 151 S.E. 2d 582, also cited by petitioner, are easily distinguished.
Petitioner was also charged with violating Regulation No. 2 of respondent’s regulations relating to possession of alcoholic beverages on premises holding a “Social Establishment” permit. Among other things, this regulation requires that any member storing alcoholic beverages in a social establishment shall at all times retain control of his locker and beverages. The hearing officer’s finding that petitioner’s bartender possessed a key that would unlock a number of lockers supports his conclusion that petitioner was in violation of Regulation No. 2.
After review of the whole record, including testimony describing the sales of whiskey by defendant’s bartender on separate occasions and violations of Regulation No. 2, we hold that *268respondent’s conclusion that petitioner failed to give the premises proper supervision is also adequately supported.
Petitioner’s remaining assignments of error have been duly considered and are overruled. Judge Brewer’s order affirming the decision of the Board of Alcoholic Control is affirmed.
Affirmed.
Chief Judge Brock and Judge Martin concur.